Citation Nr: 1515160	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the severance of service connection for right ear hearing loss was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, severing service connection for right ear hearing loss.


FINDING OF FACT

The evidence of record does not establish that the grant of service connection for right ear hearing loss was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for right ear hearing loss have not been met, the severance was improper, and service connection is restored. 38 U.S.C.A. §§ 1110, 1131, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, discussion of compliance with VA's duty to notify and assist, including the specialized procedures required in cases involving severance of service connection, is not necessary. 

The issue before the Board is whether the RO's May 2012 severance of service connection for right ear hearing loss was proper.  Once service connection has been granted, it can be severed only when the evidence establishes that it is "clearly and unmistakably erroneous." 38 C.F.R. § 3.105(d).  The burden of proof is on the government. Id. 

When VA seeks to sever service connection, section 3.105(d) imposes the same burden of proof, clear and unmistakable error (CUE) that is placed on a claimant who, under section 3.105(a), seeks to have a previous unfavorable decision overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In accordance with section 3.105(a), to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time must have been incorrectly applied.  The error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Stated another way, CUE is a "very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is the kind of error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.  "Thus even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Id. at 43-44. 

Unlike section 3.105(a), however, section 3.105(d) does not limit VA to the law or the evidence that existed at the time of the grant of service connection.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  Rather, VA may consider medical evidence that postdates the decision that granted service connection. Id.  "[T]he severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Stallworth, 20 Vet. App. at 488.

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Id. at 159-60 . 

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley , in-service audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service). 

By way of history, service connection was granted for a bilateral hearing loss disability in a January 2012 rating under the streamlined rating procedure, with an effective date of initial entitlement dated November 4, 2011.  No discussion was included for the grant, which classified the hearing loss in general terms of "hearing loss."  

In February 2012, the RO issued a rating proposing to sever service connection, in which it determined that CUE had been identified in the January 2012 rating, and that the grant of service connection for right ear hearing loss was based on a flawed interpretation of a medical opinion contained in a January 2012 VA examination.  This rating pointed out that the January 2012 VA examiner had clearly stated that given no evidence of hearing loss on discharge and no evidence of a significant audiometric shift having occurred between induction and discharge, it is less likely that the Veteran's right ear hearing loss is related to noise exposure in service.  Thus it was proposed to sever service connection for right ear hearing loss.  The left ear hearing loss grant was left undisturbed and was unaffected by this decision.  Notice was provided to the Veteran in a letter dated March 7, 2012, which advised the Veteran of the reasons for this proposed action and also advised him of his procedural rights, including his right to request a hearing within 30 days.  The proposed severance was effectuated effective August 1, 2012, in May 2012 rating decision issued more than 60 days after the notice.  The basis of the severance remained unchanged from that provided in the proposed rating.  The RO followed the proper procedures for severing service connection.  See 38 C.F.R. § 3.105(d).  

The evidence considered by the RO in the original rating that granted service connection for right ear hearing loss is noted to include service treatment records that confirmed that he served in an area that involved routine noise exposure.  None of the audiological tests in service for the right ear were shown to meet the VA's criteria for hearing loss.  The entrance examination of July 1996 was noted to show the following findings of pure tone thresholds, in decibels, on audiological evaluation of the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
0

Reference audiogram taken in June 1998 showed findings pure tone thresholds, in decibels, pertaining to the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10

This audiogram confirmed the Veteran was routinely exposed to hazardous noise.

An October 1999 hearing conservation data report revealed the following findings pertaining to the right ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
20

Threshold shifts were noted to be 5 decibels at 1000 and 10 decibels at 2000, 3000 and 4000 Hertz.  The Veteran was noted to be routinely exposed to noise and was noted to have H-2  asymmetric hearing loss, with a referral made for a positive STS.  The Veteran was apprised of a change in his hearing and a need for further follow-up.  

An April 2000 Hearing Conservation Data audiogram documented the right ear pure tone thresholds as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
15
5

Threshold shifts were noted to be -5 decibels at 1000, 2000 and 4000 Hertz and 5 decibels at 3000 Hertz.  Again routine noise exposure was noted.

On separation examination of April 2000, the right ear pure tone thresholds were as follows.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
20

The Veteran's Military Occupational Specialty is shown to have been as a Bradley Fighting Vehicle Mechanic.  

In his November 2011 claim for service connection for hearing loss, he cited having hearing loss since the date of discharge.  

The January 2012 VA examination, which the RO relied upon in its grant of service connection of hearing loss to include the right ear, included review of the claims file and examination of the Veteran.  His history of noise exposure in service was noted to include noise exposure from service as a field artillery vehicle mechanic, with exposure from the vehicles and shop tools as well as from weapons.  
On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
30
20

Speech recognition ability of 84 percent in the right ear was reported.  The examiner found that use of the speech discrimination score was not appropriate for this Veteran due to language difficulties, cognitive problems, inconsistent speech discrimination scores, etc, that make a combined use of puretone average and speech discrimination inappropriate.  

The examiner, after reviewing the claims file and examining the Veteran, gave opinions for the etiology of hearing loss.  The examiner diagnosed sensorineural hearing loss in the right ear from 500 to 4000 Hertz.  For the right ear, the examiner determined that it was less than likely that his right ear hearing loss was the result of his inservice noise exposure.  This opinion was based on the entrance and separation examinations showing normal findings for VA purposes, with no significant threshold shifts.  The examiner acknowledged noise exposure in service and the history of no post-service exposure to occupational noise, but a positive history of recreational noise exposure (shooting with earplugs).  The examiner came to the opposite conclusion regarding the left ear hearing loss (not currently on appeal), finding that this was service connected due to the evidence of normal hearing on enlistment and hearing loss on separation.  

Although the RO is noted in the January 2012 to have granted service connection for the right ear on an apparent misreading of the VA examination report, which does clearly provide an unfavorable opinion regarding the etiology of the right ear hearing loss, given that this is a severance matter, the Board can also consider additional evidence generated since the January 2012 rating.

A September 2012 addendum from a different VA examiner is noted to have essentially repeated the opinion from the January 2012 VA examiner that the Veteran's right ear hearing loss was not related to noise exposure on the basis of the hearing being normal on the entrance and separation examinations, with no significant threshold shifts. 

A December 2012 addendum from yet another VA audiologist also repeated the opinion that the Veteran's right ear hearing loss was less likely as not caused by or a result of military noise exposure.  Again the normal hearing test results on entrance and separation were cited, and the examiner also discussed the significance of the threshold shifts recorded in service, citing official sources.  The Veteran's hearing loss was described as borderline mild on the right side and the findings that included hearing loss at 500 Hertz were not typically caused by noise exposure.  The examiner also pointed to medical treatises suggesting that a delay of many years in the onset of hearing loss following an earlier noise exposure is extremely unlikely.  The examiner also pointed to the inconsistent word understanding scores as being unreliable, and gave an opinion that the Veteran was either unwilling or unable to offer consistent responses during the CNC word testing.  The examiner further stated that the Veteran's conceded noise exposure only affected his left ear, indicating that this asymmetrical hearing loss was typical for Veteran's with noise induced hearing loss.  The examiner however also suggested that further consult with an ENT specialist was warranted (indicating that the earlier examiner had suggested such a consult although no such suggestion appears in the earlier examination report).  

A January 2013 VA examination was therefore obtained from a ENT physician, who examined the Veteran and reviewed the evidence in the claims file.  Although no audiology testing was done, the ENT specialist diagnosed sensorineural hearing loss and gave an opinion that the Veteran's right ear hearing loss is at least as likely as not due to or aggravated by his military noise exposure.  To support this opinion, the examiner gave a very detailed rationale that cited to more recent studies finding that the data is trending to support evidence of a long term damage from noise exposure, and that until recently it was believed that short term exposure only caused temporary threshold shifts that recovered completely.  The examiner stated that the emerging data was challenging these earlier conclusions that sound exposure in the past did not result in long term damage.  The examiner's rationale also went into great detail explaining the differences between the types of audiological testing done in service and noted that the Veteran's testing in service, while within normal limits, did show a 15 percent shift change from enlistment.  The examiner also explained the mechanics of how noise exposure can damage hearing permanently by damaging hair cells in the cochlear region.  

Additionally in support of his claim the Veteran obtained a March 2013 private audiological opinion from E.M., Doctor of Audiology who reported examining the Veteran and noting his history of military noise exposure.  This examiner determined that testing revealed a mild high frequency "notch" for the right ear on both puretone air and bone conduction testing.  The diagnosis was bilateral high frequency hearing loss, consistent with the significant noise exposure he reported.  

Having reviewed the evidence, to include the VA and private examinations and opinions that postdates the decision that granted service connection, the Board finds that that the May 2012 rating decision severing service connection for right ear hearing loss was improper.  The additional evidence, particularly the opinion from the VA ENT physician in the January 2013 VA examination and the private audiological opinion disclose that reasonable minds could differ as to whether the Veteran has a right ear hearing loss that is related to his conceded noise exposure in service.  The January 2013 VA examiner has provided a favorable opinion regarding the etiology of the Veteran's right ear hearing loss, which was accompanied by a very thorough and articulate rationale supported by cited medical research to support the conclusions that the hearing loss was related to the in-service noise exposure.  Such evidence is evenly balanced against the opinions provided by the VA examiners in January 2012, September 2012, and December 2012.  

While the examiners in January 2012 and December 2012 pointed to issues with the reliability of the results from audiology testing, none of them indicated that the results did not confirm a hearing loss disability.  To the contrary the examiners all classified the Veteran as having a hearing loss disability, and the RO in severing service connection is noted not to have suggested that a right ear hearing loss disability was not present, but rather that the hearing loss was not etiologically related to his in-service acoustic trauma.  The private audiologist also indicated that audiometric testing confirmed a right ear hearing loss.  

Once service connection is granted, it is not the Veteran's burden to show that service connection should not be severed.  Rather, the burden to show that service connection is clearly and unmistakably erroneous rests squarely on the government, and in this case, that burden has not been met.  The Board finds that service connection for a right ear hearing loss is not clearly and unmistakably erroneous and therefore service connection for this disability must be restored.

While the medical evidence is contradictory, the evidence is at least in equipoise and the Veteran is entitled to the benefit of the doubt.  That state of evidence makes it impossible to find that the grant of service connection would be clearly and unmistakably erroneous.  Thus, severance of service connection for a right ear hearing loss was improper.  Service connection for right ear hearing loss must be restored. 

ORDER

Service connection for right ear hearing loss is restored.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


